       Case: 4:21-cv-00003 Doc. #: 1 Filed: 01/04/21 Page: 1 of 8 PageID #: 1




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION


ADAM GAU,                                           )
                                                    )
                                                    )
RYAN GAU, and                                       )
                                                    )
                                                    )
DONALD GAU,                                         )
                                                    )
                                                    )
Plaintiffs,                                         )
                                                    ) Cause No. 4:21-cv-3
v.                                                  )
                                                    ) Division
POWER LINE CONSULTANTS, LLC                         )
                                                    )
Serve at:                                           )
Tonya Garrett, Registered Agent                     )
3401 Corcoran Road                                  )
Doe Run, MO 63637                                   )
                                                    )
Defendant.                                          )     JURY TRIAL DEMANDED

                                         COMPLAINT

        COMES NOW Plaintiffs Adam Gau, Ryan Gau, and Donald Gau (“Plaintiffs”), by and

through their undersigned counsel, and for their Complaint state as follows:

                                      INTRODUCTION

        1.     This is an action for unpaid minimum wage compensation and attorney’s fees and

costs for violations of the Fair Labor Standards Act, 29 U.S.C. §§ 201, et. seq. (“FLSA”).

        2.     This is also an action for failure to provide Plaintiffs’ final paycheck in

contravention of Mo. Rev. Stat. § 290.110 .


                                                1
      Case: 4:21-cv-00003 Doc. #: 1 Filed: 01/04/21 Page: 2 of 8 PageID #: 2




       3.      This is also an action for breach of contract.

       4.      Plaintiffs demand a trial by jury on all issues so triable.

                                 JURISDICTION AND VENUE

       5.      This Court has jurisdiction of all claims because Plaintiffs’ primary cause of

action is for nonpayment of wages pursuant to 29 U.S.C. § 206 et seq. Accordingly, this Court

has federal question jurisdiction of this FLSA matter pursuant to 28 U.S.C. § 1331 because this

is a “civil action arising under the.. Laws… of the United States.”

       6.      This Court has supplemental jurisdiction with respect to Plaintiffs’ other claims

for violation of Missouri’s minimum wage laws and for breach of contract because these claims

arise out of the same transaction and occurrence that give rise to Plaintiffs’ FLSA claims, namely

Defendant’s failure to pay Plaintiffs any wages whatsoever for approximately thirty-two hours of

work. As such, this Court may properly exercise supplemental jurisdiction over these related

claims pursuant to 28 U.S.C. § 1367.

       7.      Defendant withheld wages from Plaintiffs for their work as power line laborers

for Defendant, who at all times relevant was located in Farmington, Missouri within this District;

specifically, Defendant resides in and has continuous business operations within this District in

St. Francois County, Missouri.

       8.      Power Line Consultants, LLC is a domestic business operating in St. Francois

County, Missouri and within this District.




                                                  2
       Case: 4:21-cv-00003 Doc. #: 1 Filed: 01/04/21 Page: 3 of 8 PageID #: 3




        9.       Plaintiffs reside in Wayne County, Missouri within this District and worked at all

times relevant in Missouri counties within this District as emergency power line repair workers

for Defendant.

        10.      Defendant’s illicit withholding of compensation from Plaintiffs thus damaged

Plaintiffs in this District and within Missouri where the wages were due. Venue is also proper in

this District for these reasons.

                                             PARTIES

        11.      Plaintiffs are natural persons currently residing in Wayne County, Missouri.

        12.      In early December of 2020, Plaintiffs worked for Defendant as power line

laborers in St. Francois County, Missouri.

        13.      At all times relevant, Plaintiffs’ job duties entailed driving to locations that

Defendant selected in order to repair damaged power lines at that location.

        14.      Plaintiffs were not part of a union and were at all times workers employed subject

to the provisions of the FLSA.

        15.      Power Line Consultants, LLC is a Missouri corporation and is a power restoration

company providing services primarily in St. Francois County, Missouri.

        16.      Defendant employed Plaintiffs in December of 2020.

        17.      Defendant had day-to-day control over where Plaintiffs worked, the hours

Plaintiffs worked, and the type of work Plaintiffs would be doing.

        18.      Defendant controlled all aspects of Plaintiffs’ work while Plaintiffs worked for

Defendant.



                                                  3
       Case: 4:21-cv-00003 Doc. #: 1 Filed: 01/04/21 Page: 4 of 8 PageID #: 4




       19.     Defendant was responsible for paying Plaintiffs.

       20.     Specifically, Defendant made and implemented decisions about Plaintiffs’ daily

pay rate and the method of Plaintiffs’ payment.

       21.     Defendant reviewed and controlled Plaintiffs’ employment records, including all

records pertaining to Plaintiffs’ rate of pay, compensation, and hours worked.

       22.     Defendant’s equipment was used for Plaintiffs’ work.

       23.     At all times relevant, Defendant was Plaintiffs’ employer within the meaning of

Section 290.500(4).

       24.     At all times relevant, Plaintiffs were Defendant’s employee within the meaning of

Section 290.500(3).

                                                FACTS

       25.     At all times relevant, Defendant had an agreement with Plaintiffs whereby

Plaintiffs would work as full-time power line laborers.

       26.     At all times relevant, Plaintiffs worked as manual laborers.

       27.     Defendant and Plaintiffs agreed that Plaintiffs would work as laborers for all of

the hours that Defendant assigned Plaintiffs.

       28.     In exchange for Plaintiffs’ hours of weekly labor, Defendant agreed to

compensate Plaintiffs at an hourly rate; for the hours at issue, that rate was in excess of $50 per

hour for each Plaintiff.

       29.     On December 11 and 12, 2020, Plaintiffs worked two sixteen-hour days for

Defendant.



                                                  4
      Case: 4:21-cv-00003 Doc. #: 1 Filed: 01/04/21 Page: 5 of 8 PageID #: 5




       30.     After December 12, 2020, Defendant terminated Plaintiffs’ employment.

       31.     Since ceasing to work for Defendant, Plaintiffs have notified Defendant numerous

times of their demand to be compensated for their hours worked on December 11 and December

12 of 2020.

       32.     Defendant has failed and refused, and continues to fail and refuse, to compensate

Plaintiffs for their hours worked on December 11 and December 12 of 2020. Each Plaintiff

worked a total of thirty-two hours over the course of those two days.

       33.     Defendant knew or, absent their own recklessness, should have known that

Plaintiffs were not exempt from the FLSA minimum wage requirements.

       34.     Defendant has acted willfully and with reckless disregard of clearly applicable

FLSA provisions.

       35.     Upon information and belief, Defendant has wrongfully withheld thousands of

dollars from Plaintiffs’ paychecks.

       36.     Plaintiffs complained directly to Defendant about the improper refusal to issue

their final paychecks, but Defendant would provide no relief to Plaintiffs.

                                              COUNT I - FLSA

       37.     Plaintiff incorporates by reference all prior paragraphs.

       38.     At all relevant times, on information and belief, Defendant was, with respect to

Plaintiffs, an “employer engaged in interstate commerce and/or the production of goods for

commerce” within the meaning of the FLSA, 29 U.S.C. § 206(a).

       39.     Upon information and belief, Defendant has gross revenues that exceed $500,000.



                                                 5
      Case: 4:21-cv-00003 Doc. #: 1 Filed: 01/04/21 Page: 6 of 8 PageID #: 6




       40.     Defendant knowingly and willfully disregarded the provisions of the FLSA as

evidenced by their failure to compensate Plaintiffs at least the statutory minimum wage for many

regular hours worked when they knew or should have known such was due and that

non-payment would financially injure Plaintiffs.

       41.     As a direct and proximate result of Defendant’s willful disregard of the FLSA,

Plaintiffs are entitled to liquidated damages pursuant to the FLSA.

       42.     Plaintiffs are entitled to an award of their reasonable attorney's fees, costs, and

expenses, pursuant to 29 U.S.C. § 216(b).

       43.     WHEREFORE, Plaintiffs respectfully request that this Court enter judgment in

their favor and award them unpaid minimum wages due under the FLSA, liquidated and/or

punitive damages as a result of Defendant's knowing and willful failure to pay minimum wages

pursuant to FLSA, prejudgment and post-judgment interest, expenses associated with this action,

together with reasonable attorney's fees, and such other and further relief as this Court

determines to be just and proper.

                  COUNT II: VIOLATIONS OF THE MMWL, § 290.110

       44.     Plaintiffs re-allege and incorporate by reference all of the above paragraphs.

       45.     Defendant failed to pay Plaintiffs their last paycheck when it failed and refused,

and continues to fail and refuse, to pay Plaintiffs for their hours worked on December 11 and

December 12. With approximately one week after their last day on December 12, Plaintiffs

began making multiple demands for payment of their wages. Plaintiffs made a final, formal

written demand for payment on December 30, 2020.



                                                6
       Case: 4:21-cv-00003 Doc. #: 1 Filed: 01/04/21 Page: 7 of 8 PageID #: 7




       46.     Defendant is liable to Plaintiffs for the contract rate of their wages for a number

of days, up to sixty, beginning when Plaintiffs were discharged and lasting until Plaintiffs are

paid, because Defendant has refused to provide Plaintiffs’ correct last paycheck to them despite

receiving written notice that Plaintiffs demanded their last paycheck, in the correct amount, in

accordance with Mo. Rev. Stat. § 290.110.

       47.     Defendant is liable to pay Plaintiffs’ attorneys’ fees and costs.

       48.     Defendant’s actions set forth above damaged Plaintiffs such that Plaintiffs have

suffered a substantial loss of money and have had to expend significant court costs and

attorneys’ fees as a result of Defendant’s actions set forth herein.

       WHEREFORE, Plaintiffs respectfully request that this Court enter judgment against

Defendant for actual damages including all consequential loss, compensatory damages, punitive

damages, attorney’s fees and costs, for such other relief as the Court may deem just and proper.

               COUNT III - BREACH OF CONTRACT - AGAINST ALL DEFENDANTS

       49.     Plaintiff incorporates all prior paragraphs as if fully stated herein.

       50.     Plaintiffs and Defendant entered into a contract, whereby Defendant was to pay

Plaintiffs at an hourly rate in excess of $50 an hour for each Plaintiff for all hours worked for

Defendant.

       51.     In exchange, Plaintiffs promised to, and in fact did, work the hours that Defendant

dictated.

       52.     Over the relevant time period, Plaintiffs performed all such work in accordance

with the parties’ contract.



                                                  7
       Case: 4:21-cv-00003 Doc. #: 1 Filed: 01/04/21 Page: 8 of 8 PageID #: 8




          53.     Defendant breached the contract by refusing to pay Plaintiffs for two sixteen hour

days worked on December 11 and 12.

          54.     Defendant’s breach of the parties’ contract is without excuse or justification.

          55.     Defendant’s breach of the parties’ contract has caused Plaintiffs to suffer damages

as set forth herein.

          56.     Specifically, Plaintiffs have lost money as a result of the wages that Defendant

refused to pay.

          WHEREFORE, Plaintiffs respectfully request that this Court enter judgment in Plaintiffs’

favor, award Plaintiffs damages consisting of the unpaid regular wages, consequential damages,

and that this Court award Plaintiffs all other and further relief that the Court deems just and

proper.



                                                Respectfully submitted,

                                                ROSS & VOYTAS, LLC

                                             By: ​/s/ Richard A. Voytas        ​.
                                                Richard A. Voytas, Jr., #52046
                                                rick@rossvoytas.com
                                                2242 S Brentwood Blvd.
                                                St. Louis, MO 63144
                                                Phone: (314) 394-0605
                                                Fax: (636) 333-1212

                                                Attorney for Plaintiffs




                                                    8
